                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION


HARRY E. CRISWELL, III and
LAURA B. CRISWELL,

          Plaintiffs,

v.                               Case No:   2:19-cv-00305-JES-MRM

CITY OF NAPLES, Florida,

          Defendant.


                                 ORDER

     At the April 20, 2021 final pretrial conference, the Court

raised the issue of whether a jury trial was appropriate in this

case in light of the absence of any claim for damages.    Plaintiffs

were to file their position on or before April 23, 2021.     To date,

nothing has been filed.

     Accordingly, it is hereby

     ORDERED:

     1.   The case will remain set as a jury trial.

     2.   Trial shall commence on May 24, 2021 at 9:00 a.m. before

the undersigned.   Trial length was estimated at 2-4 days.

     3.    The parties shall file their revised exhibit lists,

witness lists, and proposed jury instructions on or before May 17,

2021.
     DONE and ORDERED at Fort Myers, Florida, this __4th__ day of

May, 2021.




Copies:
Counsel of Record




                              - 2 -
